IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,971-01


                      EX PARTE NATIVIDAD RAMIREZ, JR., Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W07-12773-H(A) IN THE CRIMINAL DISTRICT COURT NO. 1
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

robbery, and originally received ten years of deferred adjudication community supervision. He was

later adjudicated guilty and sentenced to seven years’ imprisonment.

        In this application, Applicant alleges that he is being improperly denied credit for time spent

in prison pursuant to another conviction before his guilt was adjudicated in this case. He also alleges

that his guilty plea was not knowingly and voluntarily entered and that he received ineffective

assistance of counsel.
                                                                                                          2

        After a review of the records, we find that Applicant's claims of involuntary plea and

ineffective assistance of counsel are without merit. Those claims are denied. Applicant’s claims of

denial of pre-adjudication time credit are dismissed. Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim.

App. 2004) (Where an inmate seeks pre-sentence jail time credit, "[t]he appropriate remedy in this

situation is to require Applicant to present the issue to the trial court by way of a nunc pro tunc

motion, . . . [and] [i]f the trial court fails to respond, Applicant is first required to seek relief in the

Court of Appeals, by way of a petition for a writ of mandamus, unless there is a compelling reason

not to do so.").




Filed: June 26, 2019
Do not publish